Name: The Schengen acquis - Decision of the Executive Committee of 14 December 1993 extending the uniform visa (SCH/Com-ex (93) 21)
 Type: Decision
 Subject Matter: international law;  information and information processing;  international affairs;  politics and public safety
 Date Published: 2000-09-22

 Avis juridique important|41993D0021The Schengen acquis - Decision of the Executive Committee of 14 December 1993 extending the uniform visa (SCH/Com-ex (93) 21) Official Journal L 239 , 22/09/2000 P. 0151 - 0153DECISION OF THE EXECUTIVE COMMITTEEof 14 December 1993extending the uniform visa(SCH/Com-ex (93)21)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 17(3)(e) of the abovementioned Convention,HAS DECIDED AS FOLLOWS:Uniform visas shall be extended in accordance with the common principles laid down in the document annexed hereto.Paris, 14 December 1993.The ChairmanA. LamassoureANNEX ON EXTENDING UNIFORM VISASCOMMON PRINCIPLES1. Article 17(3)(e) of the Implementing Convention lays down that the Executive Committee shall take the necessary decisions on the conditions for extending visas in accordance with the interests of all the Contracting Parties. This provision shall be the legal basis for the common principles defined below.2. A visa may be extended if new facts have arisen since the visa was issued. Applications to extend visas on the following grounds must be duly substantiated: force majeure, humanitarian, serious occupational or personal reasons. Applications may not, under any circumstances, result in the purpose of the visa being changed. It shall be for the competent administrative authority to assess whether or not the reason actually given constitutes grounds for an extension.3. A visa extension shall not result in the duration of the stay exceeding 90 days.4. A visa shall be extended in accordance with national procedures.5. The competent authority shall be that of the Contracting Party on whose territory the alien happens to be when the application is submitted even if extension of the visa means the applicant will travel to the territory of another Contracting Party.In each of the Contracting Parties, the following administrative authorities shall be responsible for extending visas:- France: Prefectures (in Paris, the police headquarters).- Spain: for ordinary passports: "gobiernos civiles y por su delegaciÃ ³n las comisarias de policÃ ­a" (prefectures and, where authorised by delegation, police stations);for diplomatic and service passports: "Ministerio de Asuntos Exteriores" (Ministry of Foreign Affairs.- Italy: "Ufficio degli Stranieri (Questure Republica)" Aliens Department. (Prefectures of the police of the Italian Republic).- Greece: "Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ±Ã  Ã ¤Ã ¬Ã ¾Ã ·Ã  (Ã Ã Ã ±Ã Ã µÃ ¯Ã ± Ã Ã »Ã »Ã ¿Ã ´Ã ±ÃÃ Ã ½)" (Ministry of Public Order - Aliens Department.).- Portugal: "ServiÃ §o de Estrangeiros e Fronteiras" "MinistÃ ©rio da AdministracÃ £o Interna" (Aliens and Borders Department at the Ministry of the Interior).- Germany: "AuslÃ ¤nderamt der jeweiligen Stadt oder des Landkreises" (Aliens Department of the town or the administrative district).- Belgium: for ordinary visas: Provincial Governments; for diplomatic and service visas: Ministry of Foreign Affairs.- The Netherlands: for ordinary visas: "Hoofden van de plaatselijke politie" (Local Police Chiefs); for diplomatic and service visas: "Ministerie van Buitenlandse Zaken" (Ministry of Foreign Affairs).- Luxembourg: for all visas: passport and visa office at the Ministry of Foreign Affairs.6. Depending on the national procedures, extension of uniform visas shall take the form of a new visa sticker or a stamp.7. A fee may be charged for extending visas.8. Where applicants are nationals of countries, or belong to one of the categories subject by one or more Contracting Parties to the consultation procedure involving the central authorities, visa extensions shall continue to be granted only in exceptional cases. If the visa is extended, the central authority of the country whose consular representation issued the visa shall be informed thereof.9. Unless otherwise decided by the administrative authority which extends the visa, the extended visa shall remain a uniform visa, entitling entry to the territory of all the Contracting Parties for which this visa was valid at the time of issue.